Title: From George Washington to Colonel Samuel Blachley Webb, 24 May 1777
From: Washington, George
To: Webb, Samuel Blachley



Dear Sir
Head Quarters Morris Town May 24th 1777.

I have received your favour of the 19th instant, in which you inform me, that by the last returns your Regiment amounted to 234 including dead and deserted. This is rather an unsatisfactory account of the matter, and admits the supposition of a very large as well as a small part coming under this description. I should be glad you would be more explicit in your next and furnish me with as exact a return, as Circumstances will permit, of the true State of your Regiment.

I am happy, that the Assembly are exerting themselves to complete their Quota, and I hope you will employ all your industry to bring your corps, as fast as possible, into the field. I am with regard Yours &ca

G. Washington

